         Case 1:19-cv-09420-RWL Document 39 Filed 07/13/20 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      86 Chambers Street
                                                      New York, New York 10007



                                                      July 13, 2020

BY ECF

Honorable Robert W. Lehrburger
United States Magistrate Judge
United States Courthouse
500 Pearl Street, Room 1960
New York, NY 10007

   Re:       The New York Times Company v. U.S. Department of State et al., 19 Civ. 9420 (RWL)

Dear Judge Lehrburger:

       This Office represents the Department of State (the “State Department”) and the
Department of Justice (the “DOJ”) in the above-captioned Freedom of Information Act (“FOIA”)
lawsuit. We write respectfully to request that DOJ’s July 15, 2020 deadline to make its next release
of responsive, non-exempt records be adjourned. Counsel for plaintiff The New York Times
Company (the “Plaintiff”) consents to the request.

       DOJ made its third production of non-exempt records responsive to Plaintiff’s FOIA
requests on June 25, 2020. For various reasons, FOIA staff within DOJ’s Office of Inspector
General (“OIG”) was able to complete a larger-than-anticipated volume of review for the June
production, and DOJ-OIG now has substantially completed its response to the DOJ-OIG FOIA
requests at issue in this litigation. 1 The only remaining potentially responsive records for the DOJ-
OIG FOIA requests are certain records that required referral to or consultation with other offices
or agencies—a total of approximately 10 records consisting of approximately 80 pages. DOJ-OIG
has been in contact with the relevant agencies and offices to ensure that those records are being
processed. While one such record was produced last week, based on the other responses DOJ-
OIG has received to date, it is DOJ-OIG’s understanding the processing of the remaining referred
records will not be complete by July 15, 2020. DOJ-OIG hopes that it will have any remaining
responsive, non-exempt records from the referral/consultation materials ready to produce by the
next scheduled production deadline of August 14, 2020.

       In light of the fact that DOJ-OIG processed a greater number of records than anticipated in
June, and that the only remaining potentially responsive records are currently still subject to


         1
         In prior correspondence, DOJ-OIG reported that it had identified approximately 25,000
pages of records to be processed. See Dkt. No. 27 at 2. Upon further review, this preliminary page
count substantially overstated the volume of potentially responsive records because it mistakenly
included numerous documents that were not actually responsive to Plaintiff’s FOIA requests.
         Case 1:19-cv-09420-RWL Document 39 Filed 07/13/20 Page 2 of 2

                                                                                          Page 2


referral/consultation, DOJ-OIG respectfully requests that its July 15, 2020 production deadline be
adjourned. If the request is granted, DOJ-OIG would make its next, and hopefully final, production
of responsive, non-exempt records on August 14, 2020, in accordance with the schedule
established by the Court’s May 28, 2020 order. See Dkt. No. 36. This is DOJ’s first request for
an adjournment of the July 15, 2020 production, and as previously indicated, counsel for Plaintiff
consents to the request.

       We thank the Court for its consideration of and attention to this matter.

                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     Acting United States Attorney for the
                                                     Southern District of New York

                                                 By: /s/ Lucas E. Issacharoff
                                                    LUCAS E. ISSACHAROFF
                                                    ANDREW E. KRAUSE
                                                    Assistant United States Attorneys
                                                    Telephone: 212-637-2769/2737
                                                    Facsimile: 212-637-2786
                                                    E-mail: lucas.issacharoff@usdoj.gov
                                                             andrew.krause@usdoj.gov

cc:    All counsel of record via ECF
